                                                                                                 Case 2:16-cv-00848-JCM-GWF Document 145-10 Filed 03/21/19 Page 2 of 4


                                                                                                   DIANA S. EBRON, ESQ.
                                                                                             1     Nevada Bar No. 10580
                                                                                                   E-mail: diana@kgelegal.com
                                                                                             2     JACQUELINE A. GILBERT, ESQ.
                                                                                                   Nevada Bar No. 10593
                                                                                             3     E-mail: jackie@kgelegal.com
                                                                                                   KAREN L. HANKS, ESQ.
                                                                                             4     Nevada Bar No. 9578
                                                                                                   E-mail: karen@kgelegal.com
                                                                                             5     KIM GILBERT EBRON
                                                                                                   7625 Dean Martin Drive, Suite 110
                                                                                             6     Las Vegas, Nevada 89139
                                                                                                   Telephone: (702) 485-3300
                                                                                             7     Facsimile: (702) 485-3301
                                                                                                   Attorney for SFR Investments Pool 1, LLC
                                                                                             8

                                                                                             9                                UNITED STATES DISTRICT COURT

                                                                                            10                                       DISTRICT OF NEVADA

                                                                                            11
                                                                                                   BANK OF AMERICA, N.A.,                        Case No. 2:16-cv-00848-JCM-GWF
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110




                                                                                                                        Plaintiff,               JUDGMENT BY DEFAULT AGAINST
KIM GILBERT EBRON




                                                                                            13     vs.
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                                                                 RICK C. WATKINS AND JENNIFER L.
                                                                                            14                                                   WATKINS
                                                                                                   SONRISA HOMEOWNERS ASSOCIATION;
                                                                                                   SFR INVESTMENTS POOL 1, LLC;
                                                                                            15     NEVADA ASSOCIATION SERVICES, INC.,
                                                                                            16                            Defendants.
                                                                                                   ______________________________________
                                                                                            17     SFR INVESTMENTS POOL 1, LLC, LLC, a
                                                                                            18     Nevada limited liability company,

                                                                                            19                      Counter/Cross Claimant,

                                                                                            20     vs.
                                                                                            21     BANK OF AMERICA, N.A.; UNIVERSITY
                                                                                                   MEDICAL CENTER; RICK C. WATKINS, an
                                                                                            22     individual; and JENNIFER L. WATKINS, an
                                                                                                   individual,
                                                                                            23
                                                                                                          Counter-Defendant/Cross-Defendants.
                                                                                            24
                                                                                                          This matter came before the Court on SFR Investments Pool 1, LLC’s (“SFR”) application
                                                                                            25
                                                                                                   for default judgment against Cross-Defendants RICK C. WATKINS AND JENNIFER L.
                                                                                            26
                                                                                                   WATKINS (“the Watkinses” or “Cross-Defendants”). Having considered the application,
                                                                                            27
                                                                                                   including the declarations attached thereto, the Court makes the following findings of fact and
                                                                                            28

                                                                                                                                                -1-
                                                                                                 Case 2:16-cv-00848-JCM-GWF Document 145-10 Filed 03/21/19 Page 3 of 4



                                                                                             1     conclusions of law:

                                                                                             2     1.      On September 6, 2013, SFR filed a Cross-Claim (ECF No. 21) for quiet title and

                                                                                             3             declaratory relief against Nevarez (“Cross-Claim”) relating to real property located at 1208

                                                                                             4             El Viento Court, Henderson, NV 89074; Parcel No. 178-15-711-011 (“Property”).

                                                                                             5     2.      Cross-Defendants failed to answer the complaint within the 21-day time limit set forth in

                                                                                             6     FRCP 12. The Clerk of the Court appropriately entered a default against the Cross-Defendant on

                                                                                             7     November 28, 2016 (ECF No. 77).

                                                                                             8     3.      Cross-Defendants are not incompetent, infants or serving in the United States military.

                                                                                             9     4.      SFR submitted credible evidence in support of its application in the form of documents

                                                                                            10     obtained from the Official Records of the Clark County Recorder and declarations made under

                                                                                            11     penalty of perjury that demonstrate prima facie grounds sufficient to enter default judgment against

                                                                                            12     the Watkinses.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13             NOW, THEREFORE, pursuant to FRCP 55(b)(2), having considered the evidence and
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14     made the foregoing findings of fact and conclusions of law, and finding good cause,

                                                                                            15             IT IS ORDERED, ADJUDGED AND DECREED that Cross-Defendants, the Watkinses,

                                                                                            16     ny successors and assigns, have no right, title or interest in the Property and that SFR is the

                                                                                            17     rightful title owner.

                                                                                            18             IT IS FURTHER ORDERED that this judgment does not adjudicate SFR’s claims …

                                                                                            19     …

                                                                                            20     …

                                                                                            21     …

                                                                                            22     …

                                                                                            23     …

                                                                                            24     …

                                                                                            25     …

                                                                                            26     …

                                                                                            27     …

                                                                                            28     …

                                                                                                                                                   -2-
                                                                                                 Case 2:16-cv-00848-JCM-GWF Document 145-10 Filed 03/21/19 Page 4 of 4



                                                                                             1     against, or the defenses of, any other party to this case.

                                                                                             2

                                                                                             3                                                    _____________________________
                                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                                             4                                                           March 12, 2020
                                                                                                                                                  Dated:________________________
                                                                                             5
                                                                                                   Respectfully submitted by:
                                                                                             6     KIM GILBERT EBRON
                                                                                             7     /s/ Jacqueline A. Gilbert
                                                                                                   JACQUELINE A. GILBERT, ESQ.
                                                                                             8     Nevada Bar No. 10593
                                                                                                   7625 Dean Martin Drive, Suite 110
                                                                                             9     Las Vegas, Nevada 89139
                                                                                                   (702) 485-3300
                                                                                            10     (702) 485-3301 (fax)
                                                                                                   Attorneys for SFR Investments Pool 1
                                                                                            11
                                                                                                   Dated this 21st day of March, 2019.
                                                                                            12
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26
                                                                                            27

                                                                                            28

                                                                                                                                                    -3-
